DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "where the first and the second part of the quick release coupling" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 14 nor claim 11 from which claim 14 depends establishes the quick release coupling comprises a first part and a second part.  For examination purposes, claim 14 is interpreted to read “where ”
Claim 19 recites the limitation "with the center part" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 comprises a column and a sleeve but does not reference a center part.  Likewise, it is unclear what the center part is referring to.  It is a center part of an injection molding device”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armbruster (US 2014/0308388 A1).
Regarding claim 19, Armbruster teaches a transfer unit (Figure 1) comprising: 
a column (3) comprising in an area of its lower end in an operational orientation a first media interface (lower channels 22 in Figure 7); and 
a sleeve (4) comprising in an area of its upper end in an operational orientation a second media interface (upper channels 22 in Figure 7) suitable to exchange liquid and/or gaseous media with the [a*] center part (2 in Figure 1; paragraph 0034, through which media can be fed to and/or discharged from the center part).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster.
Regarding claims 1 and 16-17, Armbruster teaches an injection molding device (Figure 1; paragraph 0004) comprising a center part (2) and a rotating device (1) for holding and rotating the center part (paragraph 0029, has as central column, about which the central part is rotatably mounted) in the injection molding device, the rotating device comprising: 
a base (10) supported with respect to an injection molding machine (paragraph 0031, which is mounted to…an injection molding machine), 
a column (3) attached to the base extending in an axial direction above the base (as shown in Figure 1; paragraph 0032) and 
a sleeve (4) coaxially surrounding the column and at least partially arranged in the center part (as shown in Figure 1), wherein the sleeve rotates with the center part around the column (paragraph 0014, the central part can be rotated with respect to the column…the sleeve can be permanently incorporated into the rotating center part), wherein 
through which media…can be supplied and/or discharged).
Claim 1 additionally recites the limitation “the column is arranged removable with respect to the center part”; it is noted the arrangement of the column to be removable constitutes a ‘capable of’ limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.  In the instant case, Armbruster discloses the connection between the central part and the column can be easily released, so that the rotary device and/or components thereof are easily replaced (paragraph 0016).  Hence, it would have been obvious for one of ordinary skill in the art the column is capable of being arranged in the rotating device removable with respect to the center part.  Likewise, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Armbruster teaches all the structural limitations of claim 1.
Regarding claim 2, Armbruster further teaches the column is interconnected detachable to the base (paragraph 0016, the column and its base…can be easily released).
Regarding claim 3, Armbruster further teaches the column in its axial direction has a variable diameter (as shown in Figures 1, 3).
Regarding claims 8-9, Armbruster further teaches the base comprises a fixture for the column (as shown in Figures 1, 3, 5), wherein the fixture comprises at least one radial and/or 
Regarding claim 10, Armbruster further teaches the center part is positioned with respect to the base by fixation means (as shown in Figure 3).  The limitation “when the column is removed from the center part” pertains to the specific way an article is formed, this is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Regarding claim 15, Armbruster further teaches the column and the sleeve form part of a transfer unit (Figure 1-2; paragraph 0034).
Regarding claim 18, Armbruster teaches an injection mold comprising inner mold halves (30 in Figures 6-7) interconnectable to center part (paragraph 0037, which are fixed to external surfaces of the center part) suitable to be used in an injection molding device according to claim 1, but does not explicitly teaches the injection mold comprises first and a second outer mold halves.  However, it is customary in the art to provide complementary mold halves in injection molding.  Likewise, the inner molds are disclosed as being halves.  Hence, it would be obvious to one of ordinary skill in the injection mold implicitly discloses complementation outer mold halves.
Regarding claims 20-22, Armbruster teaches providing an injection molding device (Figure 1; paragraph 0004) comprising a center part (2) and a rotating device (1) for holding and rotating the center part (paragraph 0029, has as central column, about which the central part is rotatably mounted) in the injection molding device, the rotating device comprising: a base (10) which is mounted to…an injection molding machine), a column (3) attached to the base extending in an axial direction above the base (as shown in Figure 1; paragraph 0032) and a sleeve (4) coaxially surrounding the column and at least partially arranged in the center part (as shown in Figure 1), wherein the sleeve rotates with the center part around the column (paragraph 0014, the central part can be rotated with respect to the column…the sleeve can be permanently incorporated into the rotating center part), but does not teach separating the column (3) from the center part (2) while the column or the center part remain in the injection molding device.
However, as noted in claim 1, Armbruster discloses the connection between the central part and the column can be easily released, so that the rotary device and/or components thereof are easily replaced (paragraph 0016).  It would have been obvious for one of ordinary skill in the art the center part is capable of remaining in injection molding device while separating the column therefrom.  Likewise, keeping the center within the injection molding device would allow more easily replacing the column, as discussed by Armbruster.  Claims 21 and 22 are rejected for the same reasoning as discussed above; specifically, Armbruster discloses the column is capable of being removed from the center part in either the upward or downward direction from the base (as shown in Figures 1, 3 and 7; paragraphs 0014, 0032, 0038, the drive is arranged in the region of an upper and/or a lower column end; in light of paragraph 0016, and replacing the column dependent on the location of the drive).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster, in view of Armbruster (US 2012/0328730 A1; herein Armbruster '730).

Armbruster ‘730 teaches an injection molding device (Figure 1; paragraph 0011) comprising a center part (4) and a rotating device (mounting device 1) for holding and rotating the center part (paragraph 0012, serves for the mounting of a center part that can turn about an axis of rotation) in the injection molding device, the rotating device comprising: a drive (motor 35) and a stationary part (adapter plate 22, 23).  The stationary part is connected to the center part by a quick release coupling (paragraph 0039, claim 12).  It would have been obvious for one of ordinary skill in the art to modify the construction of the rotating device, particularly of the interface between the drive and the center part with a quick release coupling as taught by Armbruster ‘730 as this is combining prior art elements according to known methods to yield predictable results.  Likewise, the use of a quick release coupling would allow components to be more easily exchanged (paragraphs 0016 of Armbruster).
Regarding claim 12, Armbruster, as modified by Armbruster ‘730, further teaches the stationary part of the drive is interconnected via a yoke to the injection molding machine by at least one upper tie bar (Figure 3, paragraph 0033 of Armbruster, upper cross member…intended as an operative connection to the tie bars of an injection-molding machine).
gearbox, by means of which the center part can be drive with respect to the stationary column).
Regarding claim 14, Armbruster, as modified by Armbruster ‘730, teaches all the elements of claim 11 as discussed above but does not teach the [a*] first and the [a*] second part of the quick release coupling are self-centering with respect to each other.  It would have been obvious for one of ordinary skill in the art at the time of filing to use self-centering, or self-aligning, couplings for easier engagement between the drive and the center part.
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4 and 5 would be allowable for requiring:
“…wherein the diameter of the column decreases in the direction of the base such that the column can be removed from the sleeve in the center part in the direction away from the base”, with respect to claim 4, and 
“wherein the column has a staggered design with at least two sections arranged coaxially and adjacent to each other in axial direction, wherein the sections having decreasing diameters in the direction of the base”, with respect to claim 5.
which is mounted to…an injection molding machine), a column (3) attached to the base extending in an axial direction above the base (as shown in Figure 1; paragraph 0032) and a sleeve (4) coaxially surrounding the column and partially arranged in the center part (as shown in Figure 1).   The structure of the rotating device allows the sleeve to rotate with the center part around the column (paragraph 0014).  Moreover, Armbruster discloses the connection between the central part and the column can be easily released, so that the rotary device and/or components thereof are easily replaced (paragraph 0016).  However, Armbruster neither teaches nor suggests the diameter of the column decreases in the direction of the base nor the column has a staggered design with at least two sections arranged coaxially and adjacent to each other in axial direction, wherein the sections having decreasing diameters in the direction of the base.  In fact, as illustrated in Figures 1 and 3, the column and center part are shown being substantially planar with respect to the sleeve with the rotating device.  While it could be conceivable to fabricate a sleeve having a decreasing diameter towards the base of the rotating device, the prior art neither suggests nor provides a compelling reason to do so.   As disclosed in the current application, having decreasing diameters in the direction of the base allows the column to be readily removed from the center part (pages 5 and 16 of the instant Specification).  Likewise the decreasing diameter would 
Claims 6-7 would be allowable at least for depending on claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Looije (US 6,132,201) discloses and injection molding apparatus comprising a rotatable center part, the drive being arranged adjacent to the center part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        1/19/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715